IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT




DIANE R. GOCHIN,                   :   No. 22 MAP 2019
                                   :
                Appellant          :   Appeal from the Order of the
                                   :   Commonwealth Court at No. 14 MD
                                   :   2018 dated January 14, 2019.
           v.                      :
                                   :
                                   :
JUDICIAL CONDUCT BOARD BY AND      :
THROUGH ITS AGENTS AND CHIEF       :
COUNSELS; SUPREME COURT OF         :
PENNSYLVANIA BY AND THROUGH ITS :
TBN AGENTS AND EMPLOYEES;          :
PENNSYLVANIA SUPERIOR COURT        :
AND ITS PROTHONOTARY BY AND        :
THROUGH ITS TBN AGENTS AND         :
EMPLOYEES; PENNSYLVANIA COURT      :
OF COMMON PLEAS BY AND             :
THROUGH ITS TBN AGENTS;            :
MONTGOMERY COUNTY AND ITS          :
SHERIFF; OFFICE OF ATTORNEY        :
GENERAL BY AND THROUGH ITS TBN     :
AGENTS AND EMPLOYEES JOSH          :
SHAPIRO, INDIVIDUALLY AND IN       :
OFFICIAL CAPACITY JUDGE PAUL       :
DIAMOND, INDIVIDUALLY AND IN       :
OFFICIAL CAPACITY, JUDGE RICHARD :
HAAZ, INDIVIDUALLY AND IN OFFICIAL :
CAPACITY, KELLY WALL,              :
INDIVIDUALLY AND IN OFFICIAL       :
CAPACITY, GAIL WEILHEIMER,         :
INDIVIDUALLY AND IN OFFICIAL       :
CAPACITY THOMAS BRANCA,            :
INDIVIDUALLY AND IN OFFICIAL       :
CAPACITY ROBERT GRACI,             :
INDIVIDUALLY AND IN OFFICIAL       :
CAPACITY, MARY JANE BOWES,         :
INDIVIDUALLY AND IN OFFICIAL       :
CAPACITY KATE FORD ELLIOTT,        :
                                   :
INDIVIDUALLY AND IN OFFICIAL             :
CAPACITY,                                :
                                         :
                  Appellees


                                    ORDER


PER CURIAM                                         DECIDED: October 31, 2019
     AND NOW, this 31st day of October, 2019, the Order of the Commonwealth Court

is hereby AFFIRMED.




                               [22 MAP 2019] - 2